
	

115 HR 1249 : DHS Multiyear Acquisition Strategy Act of 2017
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 1249
		IN THE SENATE OF THE UNITED STATES
		March 21, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to require a multiyear acquisition strategy of the
			 Department of Homeland Security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the DHS Multiyear Acquisition Strategy Act of 2017. 2.Multiyear Acquisition Strategy (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:
				
					836.Multiyear acquisition strategy
						(a)Multiyear acquisition strategy required
 (1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States a multiyear acquisition strategy to guide the overall direction of the acquisitions of the Department while allowing flexibility to deal with ever-changing threats and risks, and to help industry better understand, plan, and align resources to meet the future acquisition needs of the Department. Such strategy shall be updated and included in each Future Years Homeland Security Program required under section 874.
 (2)FormThe strategy required under paragraph (1) shall be submitted in unclassified form but may include a classified annex for any sensitive or classified information if necessary. The Secretary shall publish such strategy in an unclassified format that is publicly available.
 (b)ConsultationIn developing the strategy required under subsection (a), the Secretary shall, as the Secretary determines appropriate, consult with headquarters, components, employees in the field, and individuals from industry and the academic community.
 (c)Contents of strategyThe strategy shall include the following: (1)Prioritized listA systematic and integrated prioritized list developed by the Under Secretary for Management in coordination with all of the Component Acquisition Executives of Department major acquisition programs that Department and component acquisition investments seek to address, including the expected security and economic benefit of the program or system that is the subject of acquisition and an analysis of how the security and economic benefit derived from such program or system will be measured.
 (2)InventoryA plan to develop a reliable Department-wide inventory of investments and real property assets to help the Department—
 (A)plan, budget, schedule, and acquire upgrades of its systems and equipment; and (B)plan for the acquisition and management of future systems and equipment.
 (3)Funding gapsA plan to address funding gaps between funding requirements for major acquisition programs and known available resources, including, to the maximum extent practicable, ways of leveraging best practices to identify and eliminate overpayment for items to—
 (A)prevent wasteful purchasing; (B)achieve the greatest level of efficiency and cost savings by rationalizing purchases;
 (C)align pricing for similar items; and (D)utilize purchase timing and economies of scale.
 (4)Identification of capabilitiesAn identification of test, evaluation, modeling, and simulation capabilities that will be required to—
 (A)support the acquisition of technologies to meet the needs of such strategy; (B)leverage to the greatest extent possible emerging technological trends and research and development trends within the public and private sectors; and
 (C)identify ways to ensure that appropriate technology is acquired and integrated into the Department’s operating doctrine to improve mission performance.
 (5)Focus on flexible solutionsAn assessment of ways the Department can improve its ability to test and acquire innovative solutions to allow needed incentives and protections for appropriate risk-taking in order to meet its acquisition needs with resiliency, agility, and responsiveness to assure homeland security and facilitate trade.
 (6)Focus on incentives to save taxpayer dollarsAn assessment of ways the Department can develop incentives for program managers and senior Department acquisition officials to—
 (A)prevent cost overruns; (B)avoid schedule delays; and
 (C)achieve cost savings in major acquisition programs. (7)Focus on addressing delays and bid protestsAn assessment of ways the Department can improve the acquisition process to minimize cost overruns in—
 (A)requirements development; (B)procurement announcements;
 (C)requests for proposals; (D)evaluation of proposals;
 (E)protests of decisions and awards; and (F)the use of best practices.
 (8)Focus on improving outreachAn identification and assessment of ways to increase opportunities for communication and collaboration with industry, small and disadvantaged businesses, intra-government entities, university centers of excellence, accredited certification and standards development organizations, and national laboratories to ensure that the Department understands the market for technologies, products, and innovation that is available to meet its mission needs and to inform the Department’s requirements-setting process before engaging in an acquisition, including—
 (A)methods designed especially to engage small and disadvantaged businesses, a cost-benefit analysis of the tradeoffs that small and disadvantaged businesses provide, information relating to barriers to entry for small and disadvantaged businesses, and information relating to unique requirements for small and disadvantaged businesses; and
 (B)within the Department Vendor Communication Plan and Market Research Guide, instructions for interaction by acquisition program managers with such entities to—
 (i)prevent misinterpretation of acquisition regulations; and (ii)permit, within legal and ethical boundaries, interacting with such entities with transparency.
 (9)CompetitionA plan regarding competition under subsection (d). (10)Acquisition workforceA plan regarding the Department acquisition workforce under subsection (e).
 (d)Competition planThe strategy required under subsection (a) shall also include a plan to address actions to ensure competition, or the option of competition, for major acquisition programs. Such plan may include assessments of the following measures in appropriate cases if such measures are cost effective:
 (1)Competitive prototyping. (2)Dual-sourcing.
 (3)Unbundling of contracts. (4)Funding of next-generation prototype systems or subsystems.
 (5)Use of modular, open architectures to enable competition for upgrades. (6)Acquisition of complete technical data packages.
 (7)Periodic competitions for subsystem upgrades. (8)Licensing of additional suppliers, including small businesses.
 (9)Periodic system or program reviews to address long-term competitive effects of program decisions. (e)Acquisition workforce plan (1)Acquisition workforceThe strategy required under subsection (a) shall also include a plan to address Department acquisition workforce accountability and talent management that identifies the acquisition workforce needs of each component performing acquisition functions and develops options for filling such needs with qualified individuals, including a cost-benefit analysis of contracting for acquisition assistance.
 (2)Additional matters coveredThe acquisition workforce plan under this subsection shall address ways to— (A)improve the recruitment, hiring, training, and retention of Department acquisition workforce personnel, including contracting officer’s representatives, in order to retain highly qualified individuals who have experience in the acquisition life cycle, complex procurements, and management of large programs;
 (B)empower program managers to have the authority to manage their programs in an accountable and transparent manner as such managers work with the acquisition workforce;
 (C)prevent duplication within Department acquisition workforce training and certification requirements through leveraging already-existing training within the Federal Government, academic community, or private industry;
 (D)achieve integration and consistency with Government-wide training and accreditation standards, acquisition training tools, and training facilities;
 (E)designate the acquisition positions that will be necessary to support the Department acquisition requirements, including in the fields of—
 (i)program management; (ii)systems engineering;
 (iii)procurement, including contracting; (iv)test and evaluation;
 (v)life cycle logistics; (vi)cost estimating and program financial management; and
 (vii)additional disciplines appropriate to Department mission needs; (F)strengthen the performance of contracting officers’ representatives (as defined in subpart 1.602–2 and subpart 2.101 of the Federal Acquisition Regulation), including by—
 (i)assessing the extent to which such representatives are certified and receive training that is appropriate;
 (ii)assessing what training is most effective with respect to the type and complexity of assignment; and
 (iii)implementing actions to improve training based on such assessments; and (G)identify ways to increase training for relevant investigators and auditors of the Department to examine fraud in major acquisition programs, including identifying opportunities to leverage existing Government and private sector resources in coordination with the Inspector General of the Department.
 (f)DefinitionsIn this section: (1)AcquisitionThe term acquisition has the meaning given such term in section 131 of title 41, United States Code.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate.
 (3)Best practicesThe term best practices, with respect to acquisition, means— (A)a knowledge-based approach to capability development that includes identifying and validating needs;
 (B)assessing alternatives to select the most appropriate solution; (C)clearly establishing well-defined requirements;
 (D)developing realistic cost assessments and schedules; (E)securing stable funding that matches resources to requirements;
 (F)demonstrating technology, design, and manufacturing maturity; (G)using milestones and exit criteria or specific accomplishments that demonstrate progress;
 (H)adopting and executing standardized processes with known success across programs; (I)establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and
 (J)integrating into the mission and business operations of the Department of Homeland Security the capabilities described in subparagraphs (A) through (I).
 (4)Component Acquisition ExecutiveThe term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head, with authority and responsibility for leading a process and staff to provide acquisition and program management oversight, policy, and guidance to ensure that statutory, regulatory, and higher level policy requirements are fulfilled, including compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.
 (5)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2017 constant dollars) over its life cycle cost..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 835 the following new item:
				
					
						Sec. 836. Multiyear acquisition strategy..
			3.Government Accountability Office review of multiyear acquisition strategy
 (a)ReviewAfter submission of the first multiyear acquisition strategy in accordance with section 836 of the Homeland Security Act of 2002 (as added by section 2 of this Act) after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of such plan within 180 days to analyze the viability of such plan’s effectiveness in the following:
 (1)Complying with the requirements of such section 836. (2)Establishing clear connections between Department of Homeland Security objectives and acquisition (as such term is defined in such section) priorities.
 (3)Demonstrating that Department acquisition policy reflects program management best practices (as such term is defined in such section) and standards.
 (4)Ensuring competition or the option of competition for major acquisition programs (as such term is defined in such section).
 (5)Considering potential cost savings through using already-existing technologies when developing acquisition program requirements.
 (6)Preventing duplication within Department acquisition workforce training requirements through leveraging already-existing training within the Federal Government, academic community, or private industry.
 (7)Providing incentives for acquisition program managers to reduce acquisition and procurement costs through the use of best practices and disciplined program management.
 (b)ReportThe Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate a report on the review conducted under this section. Such report shall be submitted in unclassified form but may include a classified annex.
			
	Passed the House of Representatives March 20, 2017.Karen L. Haas,Clerk.
